McLELLAN, District Judge.
The following statement may be taken, transcribed, and filed with the papers in the case.
This is a motion by Chin Ben Shim entitled “Waiver of Appeal and Motion to Dismiss without Prejudice”.
The petition for a writ of habeas corpus was heard some time ago, and was decided against the petitioner. An order dismissing the petition and denying the writ having been entered, the petitioner filed in the Clerk’s Office of the District Court a notice of appeal. The effect of the filing of the notice of appeal is to transfer jurisdiction of the cause to the Circuit Court of Appeals, and I am without power to allow the motion insofar as it amounts to a prayer for such waiver. Nor if there were jurisdiction in this court to permit a waiver of appeal, do I think that after judgment and against the respondent’s objection I ought to grant a motion to dismiss the cause without prejudice.
The motion is denied.